13‐206‐cv 
      U.S. D.I.D. Corp. v. Windstream Communications, Inc. 

 1                                            In the
 2                 United States Court of Appeals
 3                              For the Second Circuit
 4                                              
 5                                     August Term, 2013 
 6                                       No. 13‐206‐cv 

 7                                     U.S. D.I.D. CORP., 
 8                                     Plaintiff‐Appellant, 

 9                                                v. 

10                        WINDSTREAM COMMUNICATIONS, INC., 
11                               Defendant‐Appellee. 
12                                         

13                Appeal from the United States District Court 
14                    for the Southern District of New York. 
15                 No. 12‐cv‐4023 ― Jesse M. Furman, Judge. 
16                                           
17                                           
18                           ARGUED: MARCH 31, 2014 
19                          DECIDED: DECEMBER 22, 2014 
20                                           
21                                           
22    Before: KATZMANN, Chief Judge, WALKER and DRONEY, Circuit Judges. 
23                            
24            
25           Appeal  from  an  order  of  the  United  States  District  Court  for 
26    the  Southern  District  of  New  York  (Furman,  Judge)  awarding  the 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    defendant  damages  from  security  posted  by  the  plaintiff  upon  the 
 2    grant  of  a  temporary  restraining  order  under  Rule  65(c)  of  the 
 3    Federal  Rules  of  Civil  Procedure.  We  hold  that  the  district  court 
 4    retained jurisdiction to award such damages from the security after 
 5    the plaintiff’s notice of voluntary dismissal under Rule 41(a)(1)(A)(i) 
 6    of  the  Federal  Rules  of  Civil  Procedure.  Because  we  conclude  that 
 7    the district court must determine that the defendant was wrongfully 
 8    restrained  before  awarding  recovery  on  the  security,  however,  we 
 9    remand.  Finally,  we  find  that,  where  the  district  court  determines 
10    that  the  defendant  was  wrongfully  restrained  by  being  required  to 
11    provide  services  to  the  plaintiff,  it  may  order  recovery  from  the 
12    security  in  an  amount  equal  to  the  market  value  of  the  services 
13    provided.  
14            Accordingly, we VACATE and REMAND.  
15                                              
16                                              
17                         JOSEPH  K.  SCULLY,  Day  Pitney  LLP,  Hartford, 
18                         Connecticut  (Nancy  Kourland,  Rosen  & 
19                         Associates,  P.C.,  New  York,  New  York,  on  the 
20                         brief), for Plaintiff‐Appellant. 

21                        BRIAN  J.  BUTLER,  Bond, Schoeneck & King, PLLC, 
22                        Syracuse, New York, for Defendant‐Appellee. 

23                                          

24    DRONEY, Circuit Judge: 

25          This appeal presents the question of whether a defendant may 

26    recover  costs  and  damages  from  security  posted  by  a  plaintiff  in 

27    obtaining  a  temporary  restraining  order  (“TRO”),  even  though  the 



                                          ‐2‐ 
                U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    plaintiff later filed a notice of voluntary dismissal without prejudice, 

 2    preventing a final adjudication on the merits. The U.S. District Court 

 3    for  the  Southern  District  of  New  York  (Furman,  Judge)  granted 

 4    Plaintiff‐Appellant  U.S.  D.I.D.  Corp.  (“D.I.D.”)  a  TRO  against 

 5    Defendant‐Appellee                           Windstream    Communications,     Inc. 

 6    (“Windstream”).  In  doing  so,  the  district  court  required  D.I.D.  to 

 7    post  security  with  the  court  clerk  under  Rule  65(c)  of  the  Federal 

 8    Rules  of  Civil  Procedure  (the  “TRO  security”  or  “Rule  65(c) 

 9    security”).1  The  district  court  later  denied  D.I.D.’s  motion  for  a 

10    preliminary  injunction  and  dissolved  the  TRO,  concluding  that 

11    D.I.D.  failed  to  show  a  likelihood  of  success  on  the  merits  of  the 

12    underlying  suit.  Soon  afterward,  D.I.D.  filed  a  notice  of  voluntary 

13    dismissal without prejudice under Rule 41(a)(1)(A)(i) of the Federal 


                                                    
      1  Rule 65(c) employs the term “security,” which includes bonds. Typically, bonds 
      securing  a  TRO  are  posted  by  a  surety,  while  “security”  includes  amounts 
      deposited directly by the plaintiff into the court, as occurred here. As discussed 
      below in the text, Rule 65.1 of the Federal Rules of Civil Procedure provides for 
      an expedited procedure against sureties for such bonds. 



                                                         ‐3‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    Rules  of  Civil  Procedure.  Windstream  then  moved  for  an  award  of 

 2    costs  and damages  from  the  TRO  security.  The district  court  found 

 3    that  awarding  recovery  from  such  security  requires  a  final 

 4    adjudication  on  the  merits.  It  went  on  to  conclude,  however,  that 

 5    D.I.D.’s voluntary dismissal without prejudice functioned as a final 

 6    adjudication  on  the  merits  and  allowed  recovery  on  the  TRO 

 7    security. 

 8           We agree that a district court may grant recovery from a TRO 

 9    security  after  the  plaintiff  files  a  notice  of  voluntary  dismissal.  We 

10    hold  that  recovery  from  a  TRO  security  requires  only  a 

11    determination  that  the  defendant  was  wrongfully  restrained,  and 

12    not necessarily a final adjudication on the merits. Because the district 

13    court  never  made  this  specific  determination,  we  VACATE  the 

14    judgment of the district court and REMAND for the district court to 

15    determine  whether,  and  for  what  time  period,  Windstream  was 




                                            ‐4‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    wrongfully  restrained  by  the  TRO,  and  to  calculate  the  damages 

 2    accordingly. 

 3                                BACKGROUND 

 4          D.I.D.  was,  during  the  relevant  time,  a  small,  privately  held 

 5    business  engaged  in  the  resale  of  telecommunications  services  to 

 6    “calling  card”  providers,  “call  centers,”  and  similar  businesses. 

 7    D.I.D. in turn purchased telecommunications services from PAETEC 

 8    Communications,  Inc.  (“PAETEC”)  under  a  long  distance  service 

 9    calling  agreement  (the  “Service  Agreement”  or  the  “Agreement”) 

10    entered  into  on  May  5,  2011.  The  Agreement  contained  a 

11    “limitations  of  service”  clause,  which  stated  that  D.I.D.  “may  not 

12    purchase  services  under  this  retail  service  agreement  and  resell 

13    services  to  end  users.”  J.A.  81.  The  Agreement  also  contained  a 

14    termination  provision,  stating  that  “[a]  party  may  terminate  the 

15    Agreement  on  thirty  (30)  days’  written  notice  if  the  other  party 

16    materially breaches the Agreement . . . .” J.A. 80.  




                                          ‐5‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1           Windstream  acquired  PAETEC  in  late  2011.  On  March  27, 

 2    2012, Windstream informed D.I.D. that it had determined that D.I.D. 

 3    was  engaged  in  resale  of  Windstream’s  services,  in  violation  of  the 

 4    Agreement’s  “limitations  of  service”  clause.  Windstream  indicated 

 5    that it would raise D.I.D.’s rates to what the parties later referred to 

 6    as  “interim”  rates—between  its  lower  “retail”  rates  and  its  higher 

 7    “wholesale”  rates—until  June  1,  2012.  Windstream  stated  that  it 

 8    would  further  increase  D.I.D.’s  rates  to  its  “standard  wholesale 

 9    rates”  after  June  1.  In  response  to  Windstream’s  rate  change 

10    notification, D.I.D. did not deny that it was engaged in the resale of 

11    Windstream’s  telecommunications  services.  Instead,  D.I.D.  alleged 

12    that  Windstream’s  attempt  to  raise  its  rates  constituted  an 

13    impermissible  restriction  on  the  resale  of  telecommunications 

14    services in violation of federal law.  

15           On May 3, 2012, Windstream sent D.I.D. a termination notice. 

16    Windstream  asserted  that  its  differential  pricing  structure  for  retail 




                                           ‐6‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    customers and wholesalers was lawful, and that D.I.D. “specifically 

 2    agreed  to that distinction  when  [it]  signed  [its] retail  contract.”  J.A. 

 3    116.  Windstream  indicated  that  it  interpreted  D.I.D.’s  most  recent 

 4    response  “as  an  improper  refusal  to  pay  the  increased  rates”  and 

 5    that  it  would  terminate  D.I.D.’s  services  five  days  later,  on  May  8, 

 6    2012.  Id. Windstream  later agreed  not  to  disconnect  D.I.D.’s  service 

 7    before May 21, 2012. 

 8           On May 21, 2012, D.I.D. filed a complaint and a motion for a 

 9    TRO against Windstream in the U.S. District Court for the Southern 

10    District  of  New  York.  The  district  court  granted  the  TRO  that  day, 

11    enjoining Windstream from terminating service to D.I.D. In  issuing 

12    the order, the district court required that D.I.D. deposit $314,672.80, 

13    an amount equal to twice the charges on Windstream’s most recent 

14    monthly invoice, as security into the registry of the district court.  

15           The  district  court  held  a  hearing  on  May  23,  2012,  which  it 

16    continued until June 4, 2012. At the June 4 hearing, the district court 




                                            ‐7‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    determined that it would “allow Windstream to increase the rates to 

 2    the  wholesale  rates  effective  June  1[]”  until  the  hearing  on  D.I.D.’s 

 3    motion  for  a  preliminary  injunction,  scheduled  for  June  21,  2012. 

 4    J.A. 629. Throughout the course of these hearings, the TRO remained 

 5    in effect, and Windstream continued to provide telecommunications 

 6    services to D.I.D.2 

 7           At the June 21, 2012 hearing, the district court denied D.I.D.’s 

 8    motion  for  a  preliminary  injunction  and  dissolved  the  TRO.  The 

 9    district  court  concluded  that  although  D.I.D.  had  established 

10    irreparable  harm  at  the  time  the  TRO  was  first  issued,  any  risk  of 

11    such harm that remained on June 21 resulted from D.I.D.’s failure to 

12    use  the  time  when  the  TRO  was  in  effect  to  obtain  a  new  service 

13    provider. The district court further concluded that D.I.D. had failed 


                                                    
      2  A TRO cannot exceed fourteen days unless the district court, “for good cause,” 
      extends it for another period of no more than fourteen days; a TRO lasting longer 
      than  twenty‐eight  days  requires  that  the  adverse  party  consent,  as  apparently 
      occurred here. Fed. R. Civ. P. 65(b)(2).  
       



                                                ‐8‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    to  establish  a  likelihood  of  success  on  the  merits  of  the  underlying 

 2    contractual  dispute.  The  district  court  determined  that  D.I.D.  was 

 3    engaged  in  the  resale  of  telecommunications  services,  and  that  this 

 4    resale  constituted  a  material  breach  of  the  Service  Agreement. 

 5    Finally, in response to D.I.D.’s contention that Windstream’s May 3 

 6    notice  of  termination  was  ineffective  because  it  provided  that 

 7    services  would  be  terminated  on  May  8,  before  the  end  of  the 

 8    Agreement’s  thirty‐day  termination  notice  requirement,  the  district 

 9    court concluded that this issue was moot. The district court reasoned 

10    that  under  New  York  law  a  termination  notice  that  incorrectly 

11    identifies  the  termination  date  nevertheless  becomes  effective  as  of 

12    the correct termination date.  

13           After  issuing  this  ruling,  the  district  court  asked  counsel  for 

14    Windstream whether it objected to the return of the TRO security to 

15    D.I.D. Windstream’s counsel responded: “No objection, your Honor, 

16    considering you are dissolving the TRO.” J.A. 653. The district court 




                                            ‐9‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    also  noted  that  Windstream  had  not  filed  an  answer  to  D.I.D.’s 

 2    complaint,  even  though  Windstream’s  answer  was  due  that  day. 

 3    Windstream’s counsel requested an extension, and the district court 

 4    granted an extension until 5 p.m. the following day, June 22, 2012.  

 5           Early  in  the  day  on  June  22,  before  Windstream  filed  its 

 6    answer,  D.I.D.  filed  a  notice  of  dismissal  without  prejudice  under 

 7    Rule  41(a)(1)(A)(i)  of  the  Federal  Rules  of  Civil  Procedure.  Three 

 8    days  later,  Windstream  sent  a  letter  to  the  district  court  requesting 

 9    recovery from the TRO security. In the letter Windstream’s counsel 

10    acknowledged  that  he  had  not  objected  to  the  return  of  the  TRO 

11    security  at  the  June  21  hearing.  He  explained,  however,  that  at  the 

12    time  of  the  hearing  he  was  not  aware  that  Windstream  had  just 

13    issued an invoice in the amount of $244,888.79 for services rendered 

14    between May 15, 2012 and June 14, 2012. Windstream requested that 

15    the  district  court  direct  the  payment  of  that  amount  from  the  TRO 

16    security.  




                                           ‐10‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1           On  January  7,  2013  the  district  court  issued  an  opinion  and 

 2    order  concluding  that  D.I.D.’s  voluntary  dismissal  established  that 

 3    Windstream was entitled to recover from the TRO security. See U.S. 

 4    D.I.D. Corp. v. Windstream Commc’ns, Inc. (U.S. D.I.D. II), 916 F. Supp. 

 5    2d  501  (S.D.N.Y.  2013).3  The  district  court  found  that  recovery  on 

 6    Rule  65(c)  security—“a[t]  least  in  this  Circuit”—required  a  final 

 7    adjudication  on  the  merits.  Id.  at  506‐07.  The  district  court 

 8    nevertheless concluded that a voluntary dismissal without prejudice 

 9    may function as a final adjudication on the merits for the purpose of 

10    recovery  on  Rule  65(c)  security.  Id.  at  508‐11.  Because  D.I.D.’s 

11    decision  to  enter  a  voluntary  dismissal  without  prejudice 

12    immediately  followed  the  court’s  denial  of  D.I.D.’s  motion  for  a 
                                                    
      3   The district court’s opinion and order vacated its earlier July 13, 2012 opinion 

      and  order  granting  in  part  Windstream’s  request  for  recovery  from  the  TRO 
      security. See U.S. D.I.D. Corp. v. Windstream Commc’ns, Inc. (U.S. D.I.D. I), No. 12 
      Civ. 4023, 2012 WL 2878136 (S.D.N.Y. July 13, 2012). The district court’s July 2012 
      opinion  and  order  had  held  that  a  final  adjudication  on  the  merits  was  not 
      necessary for recovery on the TRO security, id. at *3, and that its denial of D.I.D.’s 
      motion for a preliminary injunction determined the wrongfulness of the TRO, id. 
      at *4.   
       



                                               ‐11‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    preliminary injunction and the dissolution of the TRO, and because 

 2    there  was  no  reason  to  explain  D.I.D.’s  voluntary  dismissal  other 

 3    than the court’s determination that D.I.D. was unlikely to prevail on 

 4    the  merits,  the  district  court  concluded  that  the  dismissal  qualified 

 5    as a final adjudication on the merits. Id. at 514‐15. Finally, the district 

 6    court  calculated  the  damages  recoverable  against  the  TRO  security 

 7    at  $227,271.92,  a  figure  that  it  reached  based  on  the  “interim”  rates 

 8    that  Windstream  charged  for  the  period  from  May  22,  2012  (when 

 9    the TRO was first entered) to May 31, 2012, and the wholesale rates 

10    for the period from June 1, 2012 to June 21, 2012 (when the TRO was 

11    dissolved). Id. at 515‐16. This appeal followed. 

12                                   DISCUSSION 

13           D.I.D. raises four issues on appeal. First, D.I.D. argues that the 

14    district  court  lacked  jurisdiction  to  order  recovery  from  the  TRO 

15    security  because  the  district  court’s  order  followed  D.I.D.’s 

16    voluntary dismissal without prejudice. Second, D.I.D. contends that 

17    Windstream is equitably estopped from asserting and has waived its 

                                           ‐12‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    claim  to  recovery  from  the  TRO  security.  Third,  D.I.D.  argues  that 

 2    the  district  court  erred  in  concluding  that  D.I.D.’s  voluntary 

 3    dismissal  established  that  Windstream  had  been  wrongfully 

 4    restrained  by  the  TRO.  Finally,  D.I.D.  asserts  that,  even  if 

 5    Windstream  were  entitled  to  recovery  from  the  TRO  security,  the 

 6    district  court  erred  in  calculating  the  amount  based  on  the  rates 

 7    charged  by  Windstream,  rather  than  the  cost  to  Windstream  of 

 8    providing  the  telecommunications  services.  We  address  each 

 9    argument in turn. 

10    I.    Jurisdiction to Order Recovery on the TRO Security 

11          D.I.D.  argues  that  the  voluntary  dismissal  of  its  complaint 

12    deprived  the  district  court  of  subject  matter  jurisdiction  to  award 

13    recovery from the TRO security. We review jurisdictional questions 

14    de novo. United States ex rel. Anti‐Discrimination Ctr. of Metro N.Y., Inc. 

15    v. Westchester Cnty., 712 F.3d 761, 767 (2d Cir. 2013).  




                                          ‐13‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1           Rule 41(a)(1) of the Federal Rules of Civil Procedure allows a 

 2    plaintiff  “one  free  dismissal.”  Cooter  &  Gell  v.  Hartmarx  Corp.,  496 

 3    U.S.  384,  397‐98  (1990).  The  Rule  “permits  a  plaintiff  to  dismiss  an 

 4    action  without  prejudice”  so  long  as  the  plaintiff  “files  a  notice  of 

 5    dismissal  before  the  defendant  files  an  answer  or  motion  for 

 6    summary  judgment  and  .  .  .  the  plaintiff  has  never  previously 

 7    dismissed an action based on or including the same claim.” Id. at 394 

 8    (internal  quotation  marks  omitted).  A  voluntary  dismissal  without 

 9    prejudice “vitiate[s] and annul[s] all prior proceedings and orders in 

10    the case, and terminat[es] jurisdiction over it for the reason that the 

11    case has become moot.” Oneida Indian Nation of N.Y. State v. Oneida 

12    Cnty.,  622  F.2d  624,  629  n.7  (2d  Cir.  1980)  (citation  and  internal 

13    quotation marks omitted).  

14           “It  is  well  established,”  however,  “that  a  federal  court  may 

15    consider  collateral  issues  after  an  action  is  no  longer  pending.” 

16    Cooter & Gell, 496 U.S. at 395. A district court may, for instance, grant 




                                           ‐14‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    an award of costs or attorney’s fees or initiate contempt proceedings 

 2    after a voluntary dismissal without prejudice. Id. at 395‐96. When a 

 3    district  court  addresses  such  collateral  issues  “after  a  voluntary 

 4    dismissal[,  it]  does  not  deprive  the  plaintiff  of  his  right  under  Rule 

 5    41(a)(1)  to  dismiss  an  action  without  prejudice”  because  the  issues’ 

 6    resolution “does not signify a district court’s assessment of the legal 

 7    merits  of  the  complaint.”  Id.  at  396.  This  is  true  “[e]ven  if  a  district 

 8    court indicated that a complaint was not legally tenable or factually 

 9    well founded for Rule 11 purposes,” because “the resulting Rule 11 

10    sanction  would  nevertheless  not  preclude  the  refiling  of  a 

11    complaint.” Id.   

12           Like  the  Rule  11  sanctions  at  issue  in  Cooter  &  Gell,  a  district 

13    court’s  awarding  recovery  from  a  Rule  65(c)  security  following  the 

14    voluntary dismissal of a complaint “is not a judgment on the merits 

15    of  an  action.”  496  U.S.  at  396.  True,  a  district  court  may  express  its 

16    views  on  the  merits  of  the  underlying  claims  in  determining 




                                              ‐15‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    whether a party was wrongfully restrained, just as it may express its 

 2    views  on  the  merits  of  the  underlying  claims  in  determining 

 3    whether  a  complaint  is  frivolous  and  warrants  sanctions.  But  that 

 4    does  not  preclude  the  district  court  from  considering  collateral 

 5    issues such as sanctions or recovery from a Rule 65(c) security. 

 6          Our conclusion is consistent with the policies underlying both 

 7    Rule 41(a)(1) and Rule 65(c) of the Federal Rules of Civil Procedure. 

 8    In Cooter & Gell, the Supreme Court observed that Rule 41(a)(1) was 

 9    “designed to curb abuses of . . . nonsuit rules” by limiting the right 

10    to voluntary dismissal without prejudice to “the brief period before 

11    the  defendant  had  made  a  significant  commitment  of  time  and 

12    money.” Id. at 397. Similarly, Rule 11 operates to deter “[t]he filing of 

13    complaints,  papers,  or  other  motions  without  taking  the  necessary 

14    care in their preparation,” which constitutes “a separate abuse of the 

15    judicial system, subject to separate sanction.” Id. at 398.  




                                         ‐16‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1           Just  as  “the  harm  triggering  Rule  11’s  concerns  has  already 

 2    occurred”  upon  the  mere  filing  of  baseless  papers  “[e]ven  if  the 

 3    careless  litigant  quickly  dismisses  the  action,”  id.,  a  defendant  may 

 4    have already suffered harm while the TRO was in effect even if the 

 5    TRO is subsequently dissolved. The Rule 65(c) security requirement 

 6    is  designed  to  “assure[]  the  [restrained]  party  that  it  may  readily 

 7    collect  damages  from  the  funds  posted  in  the  event  that  it  was 

 8    wrongfully  [restrained],  and  that  it  may  do  so  without  further 

 9    litigation  and  without  regard  to  the  possible  insolvency  of  the 

10    plaintiff.”  Nokia  Corp.  v.  InterDigital,  Inc.,  645  F.3d  553,  557  (2d  Cir. 

11    2011).  To  achieve  these  purposes,  a  district  court  must  retain 

12    jurisdiction  to  award  costs  and  damages  from  Rule  65(c)  security 

13    despite  the  plaintiff’s  entry  of  a  voluntary  dismissal  under  Rule 

14    41(a)(1).  Like  the  imposition  of  Rule  11  sanctions,  moreover,  an 

15    award  of  costs  and  damages  from  Rule  65(c)  security  “is  useful  to 

16    deter  .  .  .  misconduct.”  Cooter  &  Gell,  496  U.S.  at  398.  Discouraging 




                                             ‐17‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    abuse of TROs is particularly important given the “drastic” character 

 2    of  the  remedy,  Pan  Am.  World  Airways,  Inc.  v.  Flight  Eng’rs’  Int’l 

 3    Ass’n, 306 F.2d 840, 843 (2d Cir. 1962), which may be issued in an ex 

 4    parte proceeding in which the restrained party lacks the opportunity 

 5    to be heard, see In re Vuitton et Fils S.A., 606 F.2d 1, 4 (2d Cir. 1979) 

 6    (per curiam). 

 7           Determining whether a defendant is entitled to recover from a 

 8    Rule 65(c) security following a plaintiff’s voluntary dismissal is also 

 9    consistent with the “expeditious, summary procedure” provided for 

10    by Federal Rule of Civil Procedure 65.1. 11A Wright & Miller § 2972. 

11    Rule  65.1  permits  a  wrongfully  enjoined  or  restrained  party,  by 

12    motion and without filing an independent action, to collect against a 

13    non‐party surety on a TRO or injunction bond. Where a plaintiff has 

14    voluntarily  dismissed  its  suit  before  a  final  adjudication  on  the 

15    merits,  the  defendant’s  recovery  on  the  Rule  65(c)  security  would 




                                          ‐18‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    similarly  be  sought  by  motion  and  adjudicated  in  a  summary 

 2    proceeding. 

 3           Accordingly, the issue of whether the defendant may recover 

 4    against  a  Rule  65(c)  security  is  collateral  to  the  merits  of  the 

 5    plaintiff’s  underlying  claims.  Because  it  is  collateral,  the  district 

 6    court  retains  jurisdiction  to  award  recovery  against  the  Rule  65(c) 

 7    security after the plaintiff has filed a notice of voluntary dismissal. 

 8    II.    Equitable Estoppel and Waiver 

 9           D.I.D.  also  asserts  that  Windstream  is  either  equitably 

10    estopped  from  asserting  or  has  waived  its  claim  for  damages  from 

11    the  TRO  security  because  Windstream’s  attorney  stated  at  the  June 

12    21  hearing  that  he  had  “[n]o  objection”  to  the  release  of  the  TRO 

13    security.  J.A.  653.  Where  the  facts  are  undisputed,  a  determination 

14    regarding  waiver  and  estoppel  is  a  question  of  law,  reviewed  de 

15    novo.  See  Jarvis  v.  Ford  Motor  Co.,  283  F.3d  33,  59  (2d  Cir.  2002) 




                                           ‐19‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    (considering waiver); Chartier v. Marline Mgmt., LLC, 202 F.3d 89, 93 

 2    (2d Cir. 2000) (considering estoppel). 

 3           The  district  court  rejected  D.I.D.’s  equitable  estoppel  and 

 4    waiver arguments, the former because it found that D.I.D. could not 

 5    establish detrimental reliance. U.S. D.I.D. I, 2012 WL 2878136, at *3. 

 6    We  agree  with  the  district  court  that  D.I.D.  failed  to  establish  the 

 7    detrimental  reliance  required  for  equitable  estoppel.  As  for  waiver, 

 8    we conclude that Windstream’s attorney’s statement did not evince 

 9    a  clear  and  unequivocal  intent  to  forgo  recovery  against  the  TRO 

10    security. 

11           A. Equitable Estoppel 

12           Equitable  estoppel  precludes  a  person  from  regaining 

13    property  or  its  value  where  that  person  “makes  a  definite 

14    misrepresentation of fact to another person having reason to believe 

15    that the other will rely upon it” and “the other in reliance upon the 

16    misrepresentation  .  .  .  so  change[s]  his  position  that  it  would  be 




                                           ‐20‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    unjust  to  deprive  him  of  that  which  he  thus  acquired.”  Heckler  v. 

 2    Cmty.  Health  Servs.  of  Crawford  Cnty.,  Inc.,  467  U.S.  51,  59  (1984) 

 3    (quoting  Restatement  (Second)  of  Torts  §  894(1)  (1979)).  “[A] 

 4    hallmark  of  the  doctrine  is  its  flexible  application  .  .  .  .”  Id.  “An 

 5    essential  element  of  equitable  estoppel,”  however,  “is  detrimental 

 6    reliance  on  the  adverse  party’s  misrepresentations.”  Republic  of 

 7    Ecuador  v.  Chevron  Corp.,  638  F.3d  384,  400  (2d  Cir.  2011)  (internal 

 8    quotation marks, citations and alteration omitted).  

 9           We conclude later in this opinion that a recovery on Rule 65(c) 

10    security turns on a determination that the defendant was wrongfully 

11    restrained.  Because  Windstream’s  ability  to  recover  on  the  TRO 

12    security  did  not  depend  on  D.I.D.’s  voluntary  dismissal,  and 

13    because  D.I.D.  does  not  identify  any  other  actions  that  it  took  in 

14    reliance on Windstream’s counsel’s representations during the brief, 

15    four‐day  period  between  the  June  21  hearing  and  Windstream’s 




                                            ‐21‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    request  for  costs  and  damages  from  the  TRO  security,  we  find  that 

 2    D.I.D. failed to establish detrimental reliance.  

 3           B. Waiver 

 4           Waiver  is  the  “intentional  relinquishment  of  a  known  right.” 

 5    Hamilton v. Atlas Turner, Inc., 197 F.3d 58, 61 (2d Cir. 1999). Although 

 6    we have recognized that waiver “may be inferred from the conduct 

 7    of  the  parties,”  we  have  emphasized  that  “[t]he  conduct  said  to 

 8    constitute  a  waiver  must  be  clear  and  unequivocal,  as  waivers  are 

 9    never to be lightly inferred.” Mooney v. City of N.Y., 219 F.3d 123, 131 

10    (2d  Cir.  2000)  (internal  quotation  marks  omitted).  “We  will  infer  a 

11    waiver only where the parties were aware of their rights and made 

12    the  conscious  choice,  for  whatever  reason,  to  waive  them.”  Id. 

13    (internal quotation marks  omitted). “Mere  negligence,  oversight,  or 

14    thoughtlessness  does  not  create  a  waiver.”  28  Am.  Jur.  2d  Estoppel 

15    and Waiver § 192 (2011).  




                                          ‐22‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1           We  have  little  difficulty  rejecting  D.I.D.’s  waiver  argument. 

 2    Although Windstream did indicate that it had “[n]o objection” to the 

 3    release  of  the  TRO  security  during  the  June  21  hearing,  this  brief 

 4    colloquy  included  no  mention  of  Windstream’s  right  to  recover 

 5    damages from the TRO security before it was released. The remarks 

 6    of  Windstream’s  counsel,  then,  evince  no  conscious  or  unequivocal 

 7    choice  to  forgo  recovery  from  the  TRO  security.  On  the  contrary, 

 8    there is no reason to doubt counsel’s representation that his remarks 

 9    reflected  his  unawareness  that  Windstream  had  issued  an  invoice 

10    for services rendered during the time the TRO was in effect, and that 

11    this  invoice  had  not  been  paid.  Waiver  “is  an  equitable  doctrine 

12    based  upon  fairness  and  justice,”  which  we  use  “to  avoid  a  result 

13    where parties have conducted themselves in such a way as to make 

14    that result unfair.” 31 C.J.S. Estoppel and Waiver § 86. That standard 

15    was not met here.  




                                          ‐23‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    III.   Determining  Recovery  on  Rule  65(c)  Security  Following  a 
 2           Voluntary Dismissal Without Prejudice 

 3           Rule  65(c)  of  the  Federal  Rules  of  Civil  Procedure  allows  for 

 4    recovery  on  posted  security  where  the  party  has  “been  wrongfully 

 5    enjoined  or  restrained.”  Citing  our  decision  in  Blumenthal  v.  Merrill 

 6    Lynch, Pierce, Fenner & Smith, Inc., 910 F.2d 1049 (2d Cir. 1990), D.I.D. 

 7    argues,  and  the  district  court  held,  that  determining  whether  a 

 8    defendant was “wrongfully restrained” requires a final adjudication 

 9    on the merits. D.I.D. additionally argues that the district court erred 

10    to  the  extent  it  concluded  that  D.I.D.’s  voluntary  dismissal 

11    constituted  the  requisite  final  determination  on  the  merits.  We 

12    review “a district court’s decision to grant or deny recovery against 

13    an injunction bond . . . for abuse of discretion,” recognizing that “the 

14    court’s discretion should be exercised in a manner consistent” with 

15    the presumption that “wrongfully enjoined parties are entitled to . . . 

16    recovery  against  the  bond  for  provable  damages.”  Nokia  Corp.,  645 

17    F.3d at 557. The “abuse of discretion” standard entails de novo review 



                                           ‐24‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    for  legal  issues  and  clear  error  review  for  factual  findings.  United 

 2    States v. Legros, 529 F.3d 470, 474 (2d Cir. 2008). 

 3           A. Whether  Determining  Wrongful  Restraint  Requires  a  Final 
 4              Adjudication on the Merits 

 5           The  Supreme  Court  has  held  that  whether  a  party  has  “been 

 6    wrongfully enjoined or restrained” is not always coextensive with a 

 7    final  adjudication  on  the  merits.  See  Grupo  Mexicano  de  Desarrollo, 

 8    S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 314, 317 (1999). In Grupo 

 9    Mexicano,  the  plaintiffs,  various  investment  funds,  had  purchased 

10    unsecured  notes  of  the  defendant,  Grupo  Mexicano  de  Desarrollo, 

11    S.A. (“GMD”), a Mexican company involved in the construction of a 

12    toll road sponsored by the Mexican government. Id. at 310. Due to a 

13    downturn  in  the  Mexican  economy,  the  Mexican  government 

14    assisted various entities involved in the construction of the toll road, 

15    including GMD, by issuing guaranteed notes to them. Id. at 311. The 

16    problems  in  the  Mexican  economy  persisted,  GMD  started  to 

17    negotiate  a  restructuring  of  its  debt,  and  reports  began  to  circulate 



                                           ‐25‐ 
              U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    suggesting  that  GMD  was  dissipating  its  most  valuable  assets—the 

 2    guaranteed  notes  issued  by  the  Mexican  government—to  the 

 3    detriment of its creditors, including the investment funds. Id. at 311‐

 4    12.  

 5            The  investment  funds  brought  suit  in  the  U.S.  District  Court 

 6    for the Southern District of New York to recover on their unsecured 

 7    notes following GMD’s default. Id. at 312. The district court granted 

 8    a  TRO  and  then  a  preliminary  injunction  prohibiting  GMD  from 

 9    transferring  the  government‐guaranteed  notes.  Id.  at  312‐13.  While 

10    the interlocutory appeal of the preliminary injunction was pending, 

11    the  district  court  granted  summary  judgment  in  favor  of  the 

12    investment  funds  and  converted  the  preliminary  injunction  into  a 

13    permanent  injunction.  Id.  at  313.  GMD  ultimately  chose  not  to 

14    appeal the grant of summary judgment or the permanent injunction, 

15    but  continued  with  its  appeal  of  the  preliminary  injunction.  Id.  at 

16    313‐14.  




                                           ‐26‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1           The  Supreme  Court  agreed  that  the  preliminary  injunction 

 2    should not have been issued, even though the plaintiffs prevailed on 

 3    the  merits.  The  Court  explained  that,  in  the  usual  case,  the  final 

 4    injunction  establishes  the  substantive  validity  of  the  preliminary 

 5    injunction  because  “[t]he  final  injunction  establishes  that  the 

 6    defendant  should  not  have  been  engaging  in  the  conduct  that  was 

 7    enjoined.”  Id.  at  315  (emphasis  in  original).  At  times,  however,  “the 

 8    substantive  validity  of  the  final  injunction  does  not  establish  the 

 9    substantive validity of the preliminary one,” so the defendants may 

10    establish  that  “they  have  been  harmed  by  the  issuance  of  the 

11    unauthorized  preliminary  injunction—and  hence  should  be  able  to 

12    recover  on  the  bond—even  if  the  final  injunction  is  proper.”  Id. 

13    (emphasis  in  original).  The  Court  concluded  that  Grupo  Mexicano 

14    presented  the  latter  type  of  case  because  the  district  court  had 

15    enjoined  the  defendant’s  transfer  of  assets  in  contravention  of  “the 

16    historical  principle  that  before  judgment  (or  its  equivalent)  an 




                                           ‐27‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    unsecured creditor [here, the investment funds] has no rights at law 

 2    or in equity in the property of his debtor.” Id. at 330.  

 3           Just  as  an  injunction  may  have  been  improperly  issued  even 

 4    though  the  plaintiff  ultimately  prevails  on  the  merits,  a  defendant 

 5    may  have  been  properly  enjoined  even  though  the  plaintiff 

 6    ultimately  loses  on  the  merits.  Several  circuits  have  held,  for 

 7    instance, that, where a plaintiff acquires temporary relief to enforce 

 8    an  arbitration‐grievance  procedure  required  under  a  collective 

 9    bargaining  agreement,  the  defendant  may  not  necessarily  recover 

10    from the Rule 65(c) security even though it ultimately prevails in the 

11    arbitration  process.  See  Newspaper  &  Periodical  Drivers’  &  Helpers’ 

12    Union,  Local  921 v.  S.F.  Newspaper  Agency,  89  F.3d 629,  634  (9th  Cir. 

13    1996);  Miscellaneous  Drivers,  Helpers,  Heath  Care  &  Pub.  Emps.  Union 

14    Local  610  v.  Kroger  Co.,  858  F.2d  415,  416  (8th  Cir.  1988);  Lever  Bros. 

15    Co. v. Int’l Chem. Workers Union, Local 217, 554 F.2d 115, 120‐21 (4th 

16    Cir.  1976).  These  decisions  reason  that  a  grievance‐arbitration 




                                             ‐28‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    procedure  in  a  collective  bargaining  agreement  establishes  a 

 2    procedural  right  distinct  from  the  underlying  merits  of  any  given 

 3    labor dispute. Thus, temporary relief enforcing this procedural right 

 4    may be properly issued even if the defendant ultimately prevails on 

 5    the  merits  in  arbitration.  See  Newspaper  &  Periodical  Drivers’  & 

 6    Helpers’ Union, 89 F.3d at 634. 

 7           Although  resolving  the  propriety  of  temporary  relief  can  be 

 8    distinct  from  the  final  adjudication  on  the  merits,  as  in  Grupo 

 9    Mexicano,  in  the  usual  case  the  wrongfulness  inquiry  “generally  .  .  . 

10    must be resolved by a trial on the merits.” Univ. of Tex. v. Camenisch, 

11    451  U.S.  390,  396  (1981)  (emphasis  added);  see  also  Guzman  v.  Local 

12    32B‐32J,  Serv.  Emps.  Int’l  Union,  72  F.3d  260,  263  (2d  Cir.  1995) 

13    (finding  that  the  claim  “should  be  resolved  only  after  the  District 

14    Court  has  conducted  a  full  evidentiary  hearing”  where  the 

15    defendant’s  claim  to  recovery  from  the  injunction  bond  turned  on 

16    whether  the  defendant  was  entitled  to  refrain  from  the  conduct 




                                           ‐29‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    compelled by injunction). That is because it is the final adjudication 

 2    on  the  merits,  after  the  full  presentation  of  the  parties’  cases,  that 

 3    ordinarily  establishes  whether  the  defendant  should  not  have  been 

 4    engaging in the conduct that was enjoined. See Grupo Mexicano, 527 

 5    U.S.  at  315.  TRO  and  preliminary  injunction  proceedings  do  not 

 6    typically  give  the  parties  “the  benefit  . . .  of  a  full  opportunity  to 

 7    present  their  cases  []or  .  .  .  a  final  judicial  decision  based  on  the 

 8    actual merits of the controversy.” Camenisch, 451 U.S. at 396.  

 9           Our  decision  in  Blumenthal  is  illustrative.  There,  the  district 

10    court issued a preliminary injunction prohibiting the two plaintiffs, 

11    former Merrill Lynch brokers, from soliciting the firm’s clients using 

12    its  customer  records.  910  F.2d  at  1051.  Following  arbitration 

13    proceedings  before  the  New  York  Stock  Exchange,  the  arbitrator 

14    found  that  the  plaintiffs  had  the  right  to  use  the  customer  records 

15    and  that  the  injunction  should  be  lifted.  Id.  The  district  court, 

16    however,  denied  recovery  by  the  plaintiffs  against  the  injunction 




                                            ‐30‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    bond.  Id.  We  reversed  and  held  that  the  plaintiffs  were  entitled  to 

 2    recover  costs  and  damages  against  the  Rule  65(c)  bond.  Id.  at  1056. 

 3    “In  light  of  the  ultimate  decision  on  the  merits  by  the  arbitrators,” 

 4    we  concluded,  “Merrill  Lynch  was  not  entitled  to  the  injunction  it 

 5    received  and  that  [the  plaintiffs]  had  at  all  times  the  right  to  do 

 6    business with their Merrill Lynch clients.” Id. at 1055.  

 7           That  a  trial  on  the  merits  is  usually  required  to  determine 

 8    whether  the  defendant  was  entitled  to  engage  in  the  conduct  that 

 9    was  enjoined  is  true  irrespective  of  whether  the  defendant  seeks 

10    recovery  on  security  posted  to  secure  a  TRO  or  a  preliminary 

11    injunction. In both situations it is only upon full presentation of the 

12    parties’  evidence  that  it  may  typically  be  determined  whether  the 

13    defendant should have been restrained or enjoined. But the need for 

14    a  final  adjudication  on  the  merits  does  not  apply  where,  as  here,  a 

15    plaintiff  has  voluntarily  dismissed  its  suit  following  the  order  for 

16    temporary relief. By voluntarily dismissing its suit, the plaintiff has, 




                                           ‐31‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    in  effect,  abandoned  its  right  to  “a  full  opportunity  to  present  [its] 

 2    case[]  [or]  of  a  final  judicial  decision  based  on  the  actual  merits  of 

 3    the controversy.” Camenisch, 451 U.S. at 396. Having decided that its 

 4    claims should not be pursued to trial, the plaintiff can hardly insist 

 5    that  the  defendant  have  no  opportunity  to  establish  that  it  was 

 6    wrongfully restrained.  

 7           This  holding  resolves  the  district  court’s  well‐founded 

 8    concerns  over the  potential abuse  of  TROs  in  this  context. If  a  final 

 9    adjudication on the merits is necessary to award recovery on a TRO 

10    security,  “[a]  plaintiff  who  voluntarily  dismisses  an  action  after  a 

11    [TRO]  has  been  issued  reaps  the  benefit  of  the  [TRO]  and,  at  the 

12    same  time,  deprives  the  defendant  of  an  opportunity  to  establish 

13    that the [TRO] ought not to have been granted.” U.S. D.I.D. II, 916 F. 

14    Supp. 2d at 511 (quoting Belfer v. Minko, No. 05 CV 02473, 2008 WL 

15    163615,  at  *2  (N.D.  Ohio  Jan.  17,  2008)).  Apparently  motivated  by 

16    that  concern,  a  number  of  district  courts—including  the  district 




                                            ‐32‐ 
                U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    court here—have concluded that a voluntary dismissal may operate 

 2    as  a  final  adjudication  on  the  merits  for  purposes  of  recovery  from 

 3    security posted to secure a TRO.4 However, by rejecting the premise 

 4    that  a  final  adjudication  on  the  merits  is  always  required  for 

 5    recovery  on  Rule  65(c)  security,  our  holding  resolves  this  problem 

 6    without redefining a “dismissal without prejudice” as its “opposite,” 

 7    an  “adjudication  upon  the  merits.”  Semtek  Int’l,  Inc.  v.  Lockheed 

 8    Martin Corp., 531 U.S. 497, 505 (2001).  

 9               In  sum,  we  reject  D.I.D.’s  assertion  and  the  district  court’s 

10    holding that recovery on Rule 65(c) security always requires a final 


                                                    
      4  See Belfer v. Minko, No. 05 CV 2473, 2008 WL 163615, at *1 (N.D. Ohio Jan. 17, 
      2008)  (plaintiffs  posted  bond  upon  granting  of  TRO;  hearing  on  preliminary 
      injunction  never  occurred  because  parties  entered  into  settlement  negotiations); 
      Almoss, Ltd. v. Furman, No. 06 Civ. 8234, 2007 WL 1975571, at *1‐*2 (S.D.N.Y. July 
      6,  2007)  (after  plaintiffs  discontinued  action,  defendants  sought  recovery  from 
      Rule  65(c)  bond  for  costs  incurred  in  vacating  TRO);  LaSalle  Capital  Grp.  v. 
      Alexander Doll Co., 95 C 1640, 1995 WL 584429, *1 (N.D. Ill. Oct. 2, 1995) (district 
      court  “issued  and  twice  continued  a  temporary  restraining  order”  before 
      discharging it); Pace v. Ross, No. 78 Civ. 5212, 1981 U.S. Dist. LEXIS 11351, at *10 
      (S.D.N.Y.  Mar.  13,  1981)  (plaintiffs  voluntarily  dismissed  action  under  Rule 
      41(a)(1) after district court denied plaintiffs’ motion for a preliminary injunction 
      and dissolved the TRO). 



                                                       ‐33‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    adjudication  on  the  merits.  Following  the  voluntary  dismissal  of  a 

 2    plaintiff’s complaint, recovery on Rule 65(c) security requires only a 

 3    determination that the defendant was “wrongfully restrained.”  

 4           B. Whether Windstream Was Wrongfully Restrained 

 5           Windstream  argues  that,  even  if  the  district  court  erred  in 

 6    reasoning that D.I.D.’s notice of voluntary dismissal established the 

 7    wrongfulness  of  the  TRO,  the  district  court’s  denial  of  D.I.D.’s 

 8    motion  for  a  preliminary  injunction  and  dissolution  of  the  TRO 

 9    establishes  that  Windstream  was  wrongfully  restrained.  This 

10    argument  has  some  merit.  When  a  plaintiff  files  a  voluntary 

11    dismissal  under  Rule  41(a)(1),  the  district  court’s  denial  of  the 

12    plaintiff’s motion for a preliminary injunction may establish that the 

13    TRO  should  not  have  been  granted  and  the  defendant  was 

14    wrongfully  restrained  by  a  preceding  TRO.  Cf.  Middlewest  Motor 

15    Freight  Bureau  v.  United  States,  433  F.2d  212,  243  (8th  Cir.  1970) 

16    (“Where a party fails to prove grounds sufficient for the grant of an 




                                          ‐34‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    interlocutory  injunction,  he  at  the  same  time  shows  that  the 

 2    temporary  restraining  order  should  not  have  been  granted,  at  least 

 3    to  the  extent  of  rendering  him  liable  in  restitution  for  benefits 

 4    received under the temporary restraining order.”); Qualcomm, Inc. v. 

 5    Motorola,  Inc.,  185  F.R.D.  285,  288  (S.D.  Cal.  1999)  (“When  a  court 

 6    denies a preliminary injunction after it has granted a contested TRO, 

 7    the  restrained  party  has  been  ‘wrongfully  restrained,’  given  that  a 

 8    TRO is only intended to last until a preliminary injunction hearing is 

 9    held.”). 

10           Yet,  just  as  “the  substantive  validity  of  the  final  injunction 

11    does  not  [always]  establish  the  substantive  validity  of  the 

12    preliminary  one,”  Grupo  Mexicano,  527  U.S.  at  315  (emphasis  in 

13    original),  denial  of  a  motion  for  a  preliminary  injunction  and 

14    dissolution  of  a  TRO  will  not  always  establish  that  the  defendant 

15    was wrongfully restrained. For instance, a plaintiff may fail to prove 

16    at  the  preliminary  injunction  stage  that  she  will  suffer  irreparable 




                                           ‐35‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    harm  from  the  defendant’s  conduct  or  that  the  public  interest 

 2    weighs  in  favor  of  an  injunction.  See  Winter  v.  Natural  Res.  Def. 

 3    Council,  555  U.S.  7,  20  (2008).  If  the  denial  of  the  preliminary 

 4    injunction is based on some ground other than the lawfulness of the 

 5    defendant’s  conduct,  then  the  denial  of  the  preliminary  injunction 

 6    may  not  be  sufficient  to  show  that  the  defendant  was  wrongfully 

 7    restrained.  It  may  also  be  that  although  a  TRO  was  justified  for  a 

 8    portion of the time period it was in effect, it was not justified for the 

 9    entire period. 

10           After a  district  court  has  granted a  TRO,  the  burden  remains 

11    on  the  plaintiff  “to  show  that  [it  is]  entitled  to  a  preliminary 

12    injunction.” Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck 

13    Drivers Local No. 70 of Alameda Cnty., 415 U.S. 423, 443 (1974). Thus, 

14    where  a  district  court  dissolves  a  TRO  without  granting  the 

15    plaintiff’s motion for a preliminary injunction, a plaintiff seeking to 

16    defeat  the  defendant’s  request  for  recovery  from  the  TRO  security 




                                           ‐36‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    bears  the  burden  of  establishing  that  the  defendant  was  not 

 2    wrongfully restrained and is, therefore, not entitled to recover from 

 3    the  TRO  security.  A  plaintiff  may  satisfy  this  burden  by  showing 

 4    that  the  defendant  did  not  have  the  legal  right  to  engage  in  the 

 5    conduct restrained while the TRO was in effect, notwithstanding the 

 6    denial of the preliminary injunction. If the plaintiff fails to make this 

 7    showing, then the dissolution of the TRO likely establishes that the 

 8    defendant  was  wrongfully  restrained,  and  the  defendant 

 9    consequently enjoys “a presumption in favor of recovery against the 

10    [security] for provable damages.” Nokia Corp., 645 F.3d at 557.  

11          The effect of the thirty‐day notice of termination provision in 

12    the parties’ contract here illustrates the complexities of this analysis. 

13    When  the  TRO  was  first  issued,  it  performed  two  functions.  First, 

14    the  TRO  prevented  Windstream  from  terminating  service  based  on 

15    D.I.D.’s  refusal  to  pay  the  higher  rates  that  Windstream  had 

16    imposed  on  D.I.D.  Second,  the  TRO  prevented  Windstream  from 




                                          ‐37‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    cutting  off  service  before  June  3,  the  last  day  of  the  Service 

 2    Agreement’s thirty‐day termination notice period. 

 3          The  district  court  effectively  rejected  the  first  basis  for  the 

 4    TRO  when  it  found,  at  the  June  21,  2012  preliminary  injunction 

 5    hearing, that D.I.D. had failed to establish a likelihood of success on 

 6    the merits of the underlying contractual dispute about D.I.D.’s resale 

 7    of  Windstream’s  services.  That  determination,  however,  does  not 

 8    establish that Windstream was wrongfully restrained for the period 

 9    up  until  June  3  when  the  TRO  arguably  functioned  to  enforce  the 

10    thirty‐day  termination  notice  clause.  The  district  court  declined  to 

11    address  D.I.D.’s  contention  that  Windstream’s  May  3  notice  of 

12    termination  violated  the  termination  notice  clause,  concluding  that 

13    the issue had become moot because, at the time of the hearing, thirty 

14    days had passed since the notice of termination.  

15          The district court’s finding that D.I.D. was unlikely to prevail 

16    on  the  merits  of  its  underlying  contractual  claim  is  irrelevant, 




                                          ‐38‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    however,  to  the  validity  of  the  TRO  in  enforcing  the  termination 

 2    notice  provision.  Such  a  provision  provides  a  window  of  time 

 3    during  which  a  business  may  locate  a  different  service  provider, 

 4    thereby  preventing  disruption  in  the  business’s  operations  that 

 5    could  result  in  “an  irreparable  loss  of  customer  goodwill.”  Eastman 

 6    Kodak  Co.  v.  Collins  Ink  Corp.,  821  F.  Supp.  2d  582,  587  (W.D.N.Y. 

 7    2011)  (granting  preliminary  injunction  to  enforce  contractual 

 8    termination  notice  provision).  Although  the  district  court  found  at 

 9    the  June  21  hearing  that  any  remaining  risk  of  irreparable  harm 

10    derived  from  D.I.D.’s  failure  to  use  the  time  the  TRO  afforded  to 

11    locate a new telecommunications service provider, the district court 

12    made  clear  that,  when  the  TRO  was  initially  issued,  D.I.D.  had 

13    established a risk of irreparable harm if Windstream’s services were 

14    so abruptly cut off. 

15           Although the enforcement of the thirty‐day termination notice 

16    provision may have been an appropriate basis for the initial issuance 




                                           ‐39‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    of  the  TRO,  whether  Windstream  may  recover  from  the  TRO 

 2    security  for  unpaid  charges  for  that  period  requires  a  different 

 3    analysis.  A  wrongfully  restrained  defendant  may  recover  against  a 

 4    TRO security “to cover the costs and damages incurred as a result of 

 5    complying with a wrongful [TRO].” Nokia Corp., 645 F.3d at 560. The 

 6    Rule  65(c)  security,  however,  “is  not  security  for  the  payment  of 

 7    damages on an ultimate judgment on the merits.” Global Naps, Inc. v. 

 8    Verizon New England, Inc., 489 F.3d 13, 21 (1st Cir. 2007); see also Lever 

 9    Bros. Co. v. Int’l Chem. Workers Union, Local 217, 554 F.2d 115, 120 (4th 

10    Cir. 1976) (“[I]t is settled that the recoverable damages under such a 

11    bond  are  those  that  arise  from  the  operation  of  the  injunction  itself 

12    and not from damages occasioned by the suit independently of the 

13    injunction.”).  Consequently,  if,  for  a  portion  of  the  time  during 

14    which  the  TRO  was  in  effect  the  TRO  functioned  to  enforce  the 

15    termination  notice  provision,  then  the  unpaid  service  charges 

16    incurred  during  that  portion  of  time  are  not  damages  that 




                                           ‐40‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    Windstream suffered as a result of complying with a wrongful TRO. 

 2    Windstream  cannot  claim  damages  based  on  wrongful  restraint 

 3    when it was not entitled to take the action that was restrained. The 

 4    unpaid  charges  represent  a  risk  that  Windstream  accepted  when  it 

 5    agreed  to  the  thirty‐day  termination  notice  provision.  As  a  result, 

 6    even  though  Windstream  was  restrained  by  the  TRO  from 

 7    terminating  services  before  June  3,  the  district  court  may  conclude 

 8    on  remand  that  Windstream  would  not  be  entitled  to  recover  from 

 9    the TRO security for that period. 

10           The  distinction  is  significant  because  of  the  implications  that 

11    recovery  from  Rule  65(c)  security  has  for  other  creditors  of  the 

12    plaintiff. Because the security requirement enables the defendant to 

13    recover  costs  and  damages  “without  regard  to  the  possible 

14    insolvency of the” plaintiff, it effectively gives the defendant priority 

15    over the plaintiff’s other creditors. Continuum Co. v. Incepts, Inc., 873 

16    F.2d  801,  803  (5th  Cir.  1989).  Such  priority  makes  sense  where  the 




                                          ‐41‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    costs  and damages were  incurred as a result  of  a  wrongful  TRO  or 

 2    preliminary  injunction,  because  the  Rule  65(c)  security  functions  as 

 3    “the moving party’s warranty that the law will uphold the issuance 

 4    of  the  injunction.”  Edgar  v.  MITE  Corp.,  457  U.S.  624,  649  (1982) 

 5    (Stevens,  J.,  concurring  in  part  and  concurring  in  the  judgment). 

 6    Where  the  damages  suffered  by  a  defendant  did  not  result  from 

 7    being  wrongfully  restrained  or  enjoined,  however,  the  defendant 

 8    should not enjoy priority over other creditors as a result of the Rule 

 9    65(c) security, even if the defendant might be able to recover for the 

10    damages via an independent action against the plaintiff.  

11          The  district  court’s  award  of  recovery  on  the  TRO  security 

12    included  damages  for  Windstream  during  the  thirty‐day  notice 

13    period. As a result, we also remand for the purpose of revisiting that 

14    portion of the award. 




                                          ‐42‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    IV.    Calculating Recovery on the Rule 65(c) Security 

 2           For  its  final  argument,  D.I.D.  contends  that  it  was  improper 

 3    for the district court to calculate damages on the TRO security based 

 4    on the “invoiced rates and charges.” D.I.D. asserts that Windstream 

 5    should  not  be  permitted  to  recover  “a  windfall  profit”  for  services 

 6    that  Windstream  would  not  have  provided  in  the  absence  of  the 

 7    TRO.  Under  D.I.D.’s  approach,  the  district  court  would  base  its 

 8    damages  calculation  not  on  the  amount  that  Windstream  charged, 

 9    but  rather  on  the  actual  cost  to  Windstream  of  providing  such 

10    services. We review an award of damages on Rule 65(c) security for 

11    abuse  of  discretion,  which  encompasses  de  novo  review  for  legal 

12    issues and clear error review for factual findings. See Nokia Corp., 645 

13    F.3d at 557; Legros, 529 F.3d at 474. 

14           Rule 65(c) does not define the “damages” that are recoverable 

15    from  Rule  65(c)  security.  A  number  of  courts  and  commentators, 

16    however, have indicated that restitution can provide an appropriate 




                                          ‐43‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    measure of damages. See Middlewest, 433 F.2d at 244 (“Restitution is 

 2    the  proper  remedy  to  return  the  parties  to  the  position  they  would 

 3    have  been  in  had  the  [defendant]  .  .  .  not  been  judicially 

 4    restrained.”);  Littell  v.  Morton,  369  F.  Supp.  411,  419  (D.  Md.  1974) 

 5    (“[U]nder  the  principle  of  ‘restitution’  a  party  who  obtains  benefits 

 6    from  an  improperly  issued  injunction,  that  he  would  not  have 

 7    received but for the injunction, has a duty to restore that benefit to 

 8    those who have been injured by the injunction.”), aff’d, 519 F.2d 1399 

 9    (4th  Cir.  1975);  see  also  11A  Wright  &  Miller  §  2973  (noting,  in  the 

10    context  of  Rule  65.1  bonds,  that  “the  bond  covers  incidental  and 

11    consequential  costs  and  either  the  losses  the  unjustly  restrained 

12    party has suffered while wrongfully being prohibited from engaging 

13    in  certain  activities  or  the  complainant’s  unjust  enrichment  while  his 

14    adversary  was  improperly  enjoined”  (emphasis  added)).  An  award 

15    of  restitution,  a  traditionally  equitable  form  of  relief,  see  Mertens  v. 

16    Hewett  Assocs.,  508  U.S.  248,  256  (1993),  accords  with  Rule  65(c)’s 




                                            ‐44‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    “origin  in  early  equity  practice,”  Nokia  Corp.,  645  F.3d  at  557 

 2    (quoting Commerce Tankers Corp. v. Nat’l Mar. Union of Am., 553 F.2d 

 3    793, 800 (2d Cir. 1977)).  

 4           We agree that where a defendant is wrongfully restrained by 

 5    being compelled to provide services that it was not legally required 

 6    to provide, the district court may employ a restitutionary measure to 

 7    calculate  damages  recoverable  against  the  Rule  65(c)  security.  “The 

 8    restitutionary goal is to prevent unjust enrichment of [one party] by 

 9    making  him  give  up  what  he  wrongfully  obtained  from  [another 

10    party].”  1  Dan  B.  Dobbs,  Dobbs  Law  of  Remedies  §  1.1  (2d  ed.  1993). 

11    Accordingly,  a  restitutionary  approach  bases  damages  on  the 

12    “objective  or  market  value”  of  the  benefit  unjustly  acquired  by  the 

13    plaintiff  under  the  wrongful  TRO,  rather  than  the  value  of  the  loss 

14    sustained by  the  defendant.  Id.  §  4.1(1).  Several  considerations  lead 

15    us to conclude that a restitutionary approach to damages calculation 

16    will  normally  be  appropriate  where  a  plaintiff  acquires  a  wrongful 




                                           ‐45‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    TRO  that  compels  the  defendant  to  provide  the  plaintiff  with 

 2    services.  

 3           First,  a  restitutionary  approach  to  damages  calculation 

 4    prevents  an  inequitable  benefit  transfer  to  a  party that  acquires  the 

 5    wrongful  TRO.  The  market  value  of  services  typically  exceeds  the 

 6    cost  of  providing  them,  because  the  market  value  includes  the 

 7    provider’s profit margin. Hence, if a defendant that is compelled to 

 8    provide  services  under  a  TRO  could  recover  only  the  costs  that  it 

 9    incurred,  the  plaintiff  would  receive  a  discount  not  enjoyed  by  the 

10    defendant’s  other  customers.  A  restitutionary  award,  therefore, 

11    prevents  a  plaintiff  from  being  able  to  use  a  wrongful  TRO  to 

12    compel  a  defendant  to  provide  the  plaintiff  with  terms  and  prices 

13    not available to other customers. Cf. Kansas ex rel. Stephan v. Adams, 

14    705  F.2d  1267,  1269  (10th  Cir.  1983)  (observing  that  the  “extent”  of 

15    damages  awarded  from  Rule  65(c)  security  “is  in  the  discretion  of 




                                           ‐46‐ 
             U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    the  district  court  and  is  based  upon  considerations  of  equity  and 

 2    justice”).  

 3           Second, a restitutionary approach in these circumstances will 

 4    normally  be  more  administrable  than  an  approach  based  on  the 

 5    costs to the defendant. The market value of services can usually be 

 6    readily  determined.  By  contrast,  to  determine  the  cost  that  a 

 7    defendant incurs in providing services, a district court may have to 

 8    resolve  difficult  factual  questions,  likely  necessitating  extensive 

 9    discovery. We think it unwise to require such a burdensome inquiry 

10    to resolve the collateral issue of recovery from a TRO security.  

11           Finally,  a  restitutionary  approach  to  damages  calculations 

12    accords with  the  function  of  Rule 65(c)  security. Rule 65(c)  security 

13    can “be viewed as a contract in which the court and plaintiff ‘agree’ 

14    to  the  [security]  amount  as  the  ‘price’  of  a  wrongful  injunction.” 

15    Continuum Co., 873 F.2d at 803 (citation omitted). In accordance with 

16    this function, courts have repeatedly held that, in the absence of bad 




                                          ‐47‐ 
            U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    faith on the plaintiff’s part, “the [security] provides the plaintiff with 

 2    notice of the maximum extent of its potential liability.” Nokia Corp., 

 3    645 F.3d at 557; see also Blumenthal, 910 F.2d at 1054; Continuum Co., 

 4    873 F.2d at 803; Coyne‐Delany Co. v. Capital Dev. Bd. of the State of Ill., 

 5    717 F.2d 385, 393 (7th Cir. 1983); Int’l Ladies’ Garment Workers’ Union 

 6    v. Donnelly Garment Co., 147 F.2d 246, 253 (8th Cir. 1945). Similarly, 

 7    because  the  market  value  of  a  given  service  is  typically  publicly 

 8    known,  a  restitutionary  approach  to  a  damages  calculation  will 

 9    usually allow the plaintiff to predict its potential liability and make 

10    an informed “business judgment that it [i]s willing to incur the ‘cost’ 

11    of a possibly wrongful” TRO. Global Naps, Inc., 489 F.3d at 21. Here, 

12    for  instance,  D.I.D.  could  readily  ascertain  the  market  value  of  the 

13    services  it  was  obtaining  from  Windstream,  and  so  could  easily 

14    predict its liability if the TRO was found to be wrongful. 

15           We  believe  that  the  district  court’s  approach  in  this  case,  in 

16    basing its damages calculation on the rates that Windstream charged 




                                           ‐48‐ 
                U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    for  services  rather  than  the  cost  of  providing  services,  is  consistent 

 2    with a restitutionary approach to damages calculation. We identify, 

 3    however, two issues that we believe must be addressed on remand 

 4    should the district court determine that Windstream was wrongfully 

 5    restrained.  

 6               First,  the  district  court  allowed  Windstream  to  recover 

 7    damages for the period from June 1, 2012 to June 21, 2012 based on 

 8    the  “wholesale”  rates.  Although  Windstream  described  the 

 9    “wholesale”  rates  as  “standard,”  J.A.  86,  the  district  court  did  not 

10    determine  that  these  rates  reflected  the  market  value  of 

11    Windstream’s services.5 And although the plaintiff bears the burden 

12    of  showing  that a  subsequently  dissolved  TRO  was  not wrongfully 

13    issued,  the  burden  of  “demonstrat[ing]  that  the  damages  sought 


                                                    
      5     The  district  court  required  Windstream  to  file  a  supplemental  declaration 
      providing  support  for  its  claim  for  damages  on  the  security.  However,  that 
      declaration  did  not  demonstrate  that  the  indicated  rates  reflected  their  market 
      value. 
       



                                                       ‐49‐ 
                U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

 1    were  proximately  caused  by  the  wrongful  injunction”  lies  on  the 

 2    defendant seeking to recover on the security. Nokia Corp., 645 F.3d at 

 3    559.  On  remand,  therefore,  to  recover  damages  from  the  TRO 

 4    security  based  on  the  wholesale  rates,  Windstream  must  establish 

 5    that  the  wholesale  rates  represent  the  market  value  of  the  services 

 6    Windstream was wrongfully compelled to provide to D.I.D. while it 

 7    was wrongfully restrained.6  

 8               Second,  the  district  court  must  determine  the  amount  of 

 9    damages that may be recovered from the TRO security. In particular, 

10    the  district  court  must  determine  whether  the  provision  of  services 

11    by Windstream during the thirty‐day termination notice period may 

12    result in damages recoverable from the TRO security.  




                                                    
      6  The district court awarded damages for services provided from May 21 to June 
      1 based on the “interim” rates that Windstream imposed via its March 27 letter.  
      If  the  district  court  concludes  that,  notwithstanding  the  thirty‐day  termination 
      notice  period  provided  for  in  the  Agreement,  recovery  from  the  TRO  bond  is 
      appropriate beginning May 21, it will also need to evaluate the appropriate rates 
      for May 21 to June 1. 



                                                       ‐50‐ 
           U.S. D.I.D. CORP. V. WINDSTREAM COMMUNICATIONS, INC. 

1                                CONCLUSION 

2           For  the  foregoing  reasons,  we  VACATE  the  order  of  the 

3    district  court.  We  REMAND  the  case  to  the  district  court  to:  1) 

4    determine  whether  and  for  which  portions  of  the  time  when  the 

5    TRO  was  in  effect  Windstream  was  wrongfully  restrained;  2) 

6    determine  what  rates  are  justified  as  a  measure  of  restitutionary 

7    damages; and 3) recalculate the damages recoverable from the TRO 

8    security.  




                                        ‐51‐